Title: 17th.
From: Adams, John Quincy
To: 


       The whole company arrived here early this morning: we went up into the burying ground and saw the ruins of the first fort built by our ancestors in this part of the world. We found several ancient grave stones but none dated prior to the commencement of the present Century. Between 9 and 10 this morning the Cavalry set off; Mr. Ware, Mr. Tucker, Mr. Gannett, Mr. Whitman, Mr. Haven, Vose, Lloyd, and myself. The President had been very careful to desire almost every individual, that proceeded forward, to bespeak a dish of clams for him at Ellis’s a tavern about 9 miles from Sandwich, famous for the excellency of the shell fish which abound there; but alas! how uncertain are the hopes of men, how liable to disappointment: when we got to the tavern the tide was high and no clams could be got: we left the President to comfort himself with his own reflections, and before two o’clock we arrived at Mrs. Fessenden’s tavern at Sandwich: we found Freeman and Little, just mounting their horses to go and meet the Company. We drank tea and supp’d at Mr. Freeman’s, and returned to the tavern to lodge. Parson Whitman, of Welfleet, a man that professes to be a wit, Mr. Damon, a young clergyman, and a Mr. Green, supped with us, and endeavoured as much as possible to make us merry.
      